DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/961,575 filed on July 10, 2020.  Claims 1 to 18 are currently pending with the application.

Priority
This application is a national stage entry of PCT/JP2020/001208, International Filing Date of 01/16/2020, and has claimed foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b), or 386(a), of Application No. 2019-009711, filed on 01/23/2019.  Receipt of certified copies of papers as required by 37 CFR 1.55 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3 and 17 are objected to because of the following informalities:  
Claim 3 reads “the correction data” in line 3, which appears to be a typographical error, and that should read “the collection data”.  
data”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an inputting unit configured to”, “a related word acquisition unit configured to”, “a data acquisition unit configured to”, “a data filter unit configured to”, “a storage unit configured to”, “a model creation unit configured to”, and “a setting information management unit configured to”, recited in claims 1 to 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  (See Specification Paras [0015], [0021] – “The text data collection apparatus 10 depicted in FIG. 1 includes a processor 11, a main storage device 12, an auxiliary storage device 13, an inputting device 14, an outputting device 15 and a communication device 16”, “at least one of the components may be implemented by reading out and executing a program stored in the main storage device 12 or the auxiliary storage device 13 by the processor 11. Further, at least one of the components may be implemented using hardware such as an ASIC.”)


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 to 9, and 11 to 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1 and 11 recite “a text data collection apparatus… ”.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is a system type claim that does not recite any type of hardware.  As such, it could be interpreted by one or ordinary skill in the art as software alone, hence, as software per se, and not tangibly embodied on any sort of physical medium, or an appropriate non-transitory computer readable medium in a manner so as to be executed by a computer.  Software is neither a physical thing, nor a process, as they are not ‘acts’ being performed. 
Examiner respectfully suggests to incorporate “a processor” and “a memory”, or similar language, in order to overcome the rejection.  Same rationale applies to dependent claims 2 to 9, and 12 to 18, by virtue of their dependency on claims 1 and 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (U.S. Publication No. 2013/0275466), and further in view of Huyghe et al. (U.S. Publication No. 2019/0340255) hereinafter Huyghe.
	As to claim 1:
	Xiao discloses:
A text data collection apparatus that collects text data from a storage apparatus that stores a text data group [Paragraph 0092 teaches searching directory table of retrieval words and obtaining sets of data items], comprising: 
an inputting unit configured to accept a word for acquiring text data [Paragraph 0100 teaches user inputs retrieval word; Paragraph 0116 teaches receiving retrieval words, hence, query for data retrieval]; 
a related word acquisition unit configured to repeatedly acquire a related word relating to the word on a basis of the word and the text data group [Paragraph 0100 teaches obtaining data matching with the input retrieval words, and querying retrieval word directory table to ; 
a data acquisition unit configured to acquire text data according to the word and the related word as collection data from the storage apparatus [Paragraph 0117 teaches upon receiving alias retrieval words, repeatedly perform steps 1102 to 1104 using the alias retrieval words as the new retrieval words, therefore, performing search and retrieving data based on the related words; Paragraph 0122 teaches query the information index table to obtain second set of data items based on the related terms].
Xiao does not appear to expressly disclose a data filter unit configured to output filtered data obtained by filtering the collection data using a filter model for filtering the text data and at least one of the word and the related word; and a storage unit configured to store the filtered data.
Huyghe discloses:
a data filter unit configured to output filtered data obtained by filtering the collection data using a filter model for filtering the text data and at least one of the word and the related word [Paragraph 0012 teaches filtering the digital assets of the collection to exclude certain digital assets that are not related to at least one suggested search term]; and 
a storage unit configured to store the filtered data [Paragraph 0012 teaches the further filtering creating a further revised digital asset collection; Paragraph 0065 teaches storing one or more digital assets].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Xiao, by outputting filtered data obtained by filtering the collection data using a filter model for filtering the text data and at least one of the word and the related word and storing the 

As to claim 2:
	Xiao discloses:
acquires the related word on a basis of text data added newly to the text data group during an immediately preceding one-generation period for each of predetermined one-generation periods [Paragraph 0100 teaches obtaining second set of data items according to each of the data items of the first set of data items corresponding to the input retrieval words].

As to claim 3:
	Xiao discloses:
acquires text data according to the related word acquired during a most recent first target number of the one-generation periods as the correction data [Paragraph 0100 teaches obtaining second set of data items according to each of the data items of the first set of data items corresponding to the input retrieval words; Paragraph 0122 teaches query the information index table to obtain second set of data items based on the related terms].

As to claim 4:
	Xiao as modified by Huyghe discloses:
the data filter unit outputs the filtered data using the related words acquired during a most recent second target number of the one-generation periods [Huyghe - Paragraph 0012 teaches filtering the digital assets of the collection to exclude certain digital assets that are not related to at least one suggested search term; Paragraph 0054 teaches providing a second keyword tag associated with the suggested search term, and filtering the digital assets of the collection to exclude digital assets that are not related to the at least one suggested term, therefore, using related words acquired during the most recent generation period].

As to claim 5:
	Xiao as modified by Huyghe discloses:
outputs the filtered data further using weight information indicative of a degree of importance for each of the one-generation periods [Paragraph 0007 teaches sorting the items in rank order by the priority score, where the priority score is for the plurality of keywords for each asset collection].

As to claim 6:
	Xiao as modified by Huyghe discloses:
a model creation unit configured to create the filter model on a basis of the text data group and the word [Paragraph 0018 teaches storing a plurality of syntax synonym terms in a word embedded model, where the model is accessed to retrieve the plurality of terms, and searching the revised digital asset collection for digital assets associated with the syntax synonym terms, where the revised digital asset collection is the filtered collection].



	Xiao as modified by Huyghe discloses:
creates the filter model on a basis of text data newly added to the text data group within an immediately preceding one-generation period for each of predetermined one-generation periods [Paragraph 0018 teaches storing a plurality of syntax synonym terms in a word embedded model, where the model is accessed to retrieve the plurality of terms, and searching the revised digital asset collection for digital assets associated with the syntax synonym terms, where the revised digital asset collection is the filtered collection, and where it is performed upon storing the related terms, therefore, based on newly added terms].

As to claim 8:
	Xiao discloses:
outputs the filtered data using the filter model created in a most recent third target number of the one-generation periods [Paragraph 0018 teaches storing a plurality of syntax synonym terms in a word embedded model, where the model is accessed to retrieve the plurality of terms, and searching the revised digital asset collection for digital assets associated with the syntax synonym terms, where the revised digital asset collection is the filtered collection, and where it is performed upon storing the related terms, therefore, based on newly added terms].

As to claim 9:
Xiao as modified by Huyghe discloses:
a setting information management unit configured to output an interface for inputting setting information relating to the data acquisition unit, the related word acquisition unit and the data filter unit to accept the setting information [Paragraph 0006 , 
wherein the data acquisition unit acquires the collection data in accordance with the setting information, the related word acquisition unit acquires the related word in accordance with the setting information, and the data filter unit outputs the filtered data in accordance with the setting information [Paragraph 0006 teaches preparing for display a user interface that includes user interface elements, and receiving a selection from the user, indicating a search keyword or category, and performing a search for digital assets, and further filtering the digital asset collection to exclude assets that are not related to the desired search category].

As to claim 10:
	Xiao discloses:
A text data collection method for collecting text data from a storage apparatus for storing a text data group by a text data collection apparatus [Paragraph 0092 teaches searching directory table of retrieval words and obtaining sets of data items], the method comprising: 
by the text data collection apparatus, accepting a word for acquiring text data [Paragraph 0100 teaches user inputs retrieval word; Paragraph 0116 teaches receiving retrieval words, hence, query for data retrieval]; 
repeatedly acquiring a related word relating to the word on a basis of the word and the text data group [Paragraph 0100 teaches obtaining data matching with the input retrieval words, and querying retrieval word directory table to obtain set of data items including the retrieval words; Paragraph 0117 teaches querying the alias data table according to the retrieval words to obtain alias retrieval words corresponding to the input retrieval words]; 
acquiring text data according to the word and the related word as collection data from the storage apparatus [Paragraph 0117 teaches upon receiving alias retrieval words, repeatedly perform steps 1102 to 1104 using the alias retrieval words as the new retrieval words, therefore, performing search and retrieving data based on the related words; Paragraph 0122 teaches query the information index table to obtain second set of data items based on the related terms].
Xiao does not appear to expressly disclose outputting filtered data obtained by filtering the collection data using a filter model for filtering the text data and at least one of the word and the related word; and storing the filtered data.
Huyghe discloses:
outputting filtered data obtained by filtering the collection data using a filter model for filtering the text data and at least one of the word and the related word [Paragraph 0012 teaches filtering the digital assets of the collection to exclude certain digital assets that are not related to at least one suggested search term]; and 
storing the filtered data [Paragraph 0012 teaches the further filtering creating a further revised digital asset collection; Paragraph 0065 teaches storing one or more digital assets].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Xiao, by outputting filtered data obtained by filtering the collection data using a filter model for filtering the text data and at least one of the word and the related word and storing the filtered data, as taught by Huyghe [Paragraph 0012], because both applications are directed to improving search queries and results by expanding requests using related terms; by filtering the data collections based on the related search terms, and creating revised collections, improves further generation of term groups, which in turn improves the overall user experience by obtaining more 

As to claim 11:
	Xiao discloses:
A text data collection apparatus that collects text data from a storage apparatus that stores a text data group [Paragraph 0092 teaches searching directory table of retrieval words and obtaining sets of data items], comprising: 
a related word acquisition unit configured to acquire a related word relating to a word for acquiring text data, on a basis of the word and text data newly added to the text data group for each of predetermined generation periods [Paragraph 0100 teaches obtaining data matching with the input retrieval words, and querying retrieval word directory table to obtain set of data items including the retrieval words; Paragraph 0117 teaches querying the alias data table according to the retrieval words to obtain alias retrieval words corresponding to the input retrieval words]; 
a data acquisition unit configured to acquire text data according to the word and the related word as collection data from the storage apparatus [Paragraph 0117 teaches upon receiving alias retrieval words, repeatedly perform steps 1102 to 1104 using the alias retrieval words as the new retrieval words, therefore, performing search and retrieving data based on the related words; Paragraph 0122 teaches query the information index table to obtain second set of data items based on the related terms].
Xiao does not appear to expressly disclose a model creation unit configured to create a filter model for filtering text data on a basis of the related word and text data newly added to the text data 
Huyghe discloses:
a model creation unit configured to create a filter model for filtering text data on a basis of the related word and text data newly added to the text data group for each of predetermined generation periods [Paragraph 0018 teaches storing a plurality of syntax synonym terms in a word embedded model, where the model is accessed to retrieve the plurality of terms, and searching the revised digital asset collection for digital assets associated with the syntax synonym terms, where the revised digital asset collection is the filtered collection, and where it is performed upon storing the related terms, therefore, based on newly added terms];
a data filter unit configured to filter the collection data using the filter model and at least one of the word and the related word [Paragraph 0012 teaches filtering the digital assets of the collection to exclude certain digital assets that are not related to at least one suggested search term].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Xiao, by creating a filter model for filtering text data on a basis of the related word and text data newly added to the text data group for each of predetermined generation periods, and filtering the collection data using the filter model and at least one of the word and the related word, as taught by Huyghe [Paragraph 0012], because both applications are directed to improving search queries and results by expanding requests using related terms; by filtering the data collections based on the related search terms, and creating revised collections, improves further generation of term groups, which in turn improves the overall user experience by obtaining more relevant results, and reducing the likelihood of having no results for the search (See Huyghe Para [0017]).

	Xiao discloses:
acquires the related word on a basis of text data added newly to the text data group during an immediately preceding one-generation period for each of predetermined one-generation periods [Paragraph 0100 teaches obtaining second set of data items according to each of the data items of the first set of data items corresponding to the input retrieval words].

As to claim 13:
	Xiao discloses:
acquires text data according to the related word acquired during a most recent first target number of the one-generation periods as the correction data [Paragraph 0100 teaches obtaining second set of data items according to each of the data items of the first set of data items corresponding to the input retrieval words; Paragraph 0122 teaches query the information index table to obtain second set of data items based on the related terms].

As to claim 14:
	Xiao as modified by Huyghe discloses:
filters the collection date using the related word acquired during a most recent second target number of the generation periods [Huyghe - Paragraph 0012 teaches filtering the digital assets of the collection to exclude certain digital assets that are not related to at least one suggested search term; Paragraph 0054 teaches providing a second keyword tag associated with the suggested search term, and filtering the digital assets of the collection to exclude digital assets that are not related to the at least one suggested term, therefore, using related words acquired during the most recent generation period].

	Xiao as modified by Huyghe discloses:
filters the collection data further using weight information indicative of a degree of importance for each of the generation periods [Huyghe - Paragraph 0007 teaches sorting the items in rank order by the priority score, where the priority score is for the plurality of keywords for each asset collection].

As to claim 16:
	Xiao as modified by Huyghe discloses:
creates the filter model on a basis of text data newly added to the text data group within an immediately preceding one-generation period for each of predetermined one-generation periods [Huyghe - Paragraph 0018 teaches storing a plurality of syntax synonym terms in a word embedded model, where the model is accessed to retrieve the plurality of terms, and searching the revised digital asset collection for digital assets associated with the syntax synonym terms, where the revised digital asset collection is the filtered collection, and where it is performed upon storing the related terms, therefore, based on newly added terms].

As to claim 17:
Xiao as modified by Huyghe discloses:
filters the collection date using the filter model created during a most recent third target number of the generation periods [Huyghe - Paragraph 0018 teaches storing a plurality of syntax synonym terms in a word embedded model, where the model is accessed to retrieve the plurality of terms, and searching the revised digital asset collection for digital assets associated with .

As to claim 18:
Xiao as modified by Huyghe discloses:
a setting information management unit configured to output an interface for inputting setting information relating to the data acquisition unit, the related word acquisition unit and the data filter unit to accept the setting information [Huyghe - Paragraph 0006 teaches preparing for display a user interface that includes user interface elements, and receiving a selection from the user, indicating a search keyword or category], 
wherein the data acquisition unit acquires the collection data in accordance with the setting information, the related word acquisition unit acquires the related word in accordance with the setting information, and the data filter unit outputs the filtered data in accordance with the setting information [Huyghe - Paragraph 0006 teaches preparing for display a user interface that includes user interface elements, and receiving a selection from the user, indicating a search keyword or category, and performing a search for digital assets, and further filtering the digital asset collection to exclude assets that are not related to the desired search category].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169